DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for application S/N 15/665,187 was given via e-mail by Mr. Christopher Lewis (Reg. No. 79,031) on 8/30/2021.

	Amendment to claim 1, 5, 16, 18, 23, 24, 25, 26, 27, 28 and 30 were made.  Claim 9, 10 and 11 have been cancelled. The application has been amended as follows:

Claim 1 (Amended):
A method comprising: 
receiving, at a search service of a data intake and query system, a query identifying a set of data to be processed and a manner of processing the set of data, the set of data including a first dataset accessible by one or more indexers 
defining, by the search service, a query processing scheme for obtaining and processing the set of data, the query processing scheme including: 
first instructions to dynamically allocate a first set of processors from a plurality of processors to a first intake layer to obtain data from the one or more indexers and a second set of processors from the plurality of processors to a second intake layer to obtain data from the external data storage system, 
second instructions for the one or more indexers to communicate first partial results corresponding to the first dataset to a first subset of the first set of processors, 
third instructions directing a second subset of the second set of processors to communicate with the external data storage system to obtain the second dataset from the external data storage system;
fourth instructions directing the second subset of the second set of processors to process the second dataset based on the query processing scheme to obtain second partial results, and 
fifth instructions directing the first subset of the first set of processors and the second subset of the second set of processors to combine the first partial results from the one or more indexers and the second partial results from the external data storage system to obtain results of the query and the second set of processors is selected based on a determined capability of the external data storage system; and executing the query based on the query processing scheme.

Claim 5 (Amended):
The method of claim 1, wherein the first set of processors comprises 

Claim 9-11, Cancelled.


Claim 16 (Amended):
The method of claim 1, wherein the second subset of the second set of processors comprises 

Claim 18 (Amended):
The method of claim 1, wherein the first partial results include results obtained from a plurality of buckets stored in a shared storage system and first set of processors comprises 

Claim 23 (Amended):
The method of claim 1, wherein defining the query processing scheme comprises generating directed acyclic graph instructions to execute the query using the plurality of processors. 


Claim 24 (Amended):
The method of claim 1, wherein defining the query processing scheme comprises generating directed acyclic graph instructions to execute the query using the plurality of processors, and wherein executing the query comprises communicating the directed acyclic graph instructions to the plurality of processors. 

Claim 25 (Amended):
The method of claim 1, wherein executing the query comprises receiving the results of the query from the first subset of the first set of processors and the second subset of the second set of processors, processing the results of the query, and communicating the processed results to a client device. 

Claim 26 (Amended):
The method of claim 1, wherein executing the query comprises receiving the results of the query from the first subset of the first set of processors and the second subset of the second set of processors, collating the results of the query based on time, and communicating the collated results to a client device. 

Claim 27 (Amended):
The method of claim 1, wherein executing the query comprises storing the results of the query from the first subset of the first set of processors and the second subset of the second set of processors in a data store for later use. 

Claim 28 (Amended):
A computing system, comprising: 
one or more processing devices configured to:
receive a query identifying a set of data to be processed and a manner of processing the set of data, the set of data including a first dataset accessible by one or more indexers of a data intake and query system and a second dataset residing in an external data storage system communicatively coupled to the data intake and query system over a network;
define a query processing scheme for obtaining and processing the set of data, the query processing scheme including: 
first instructions to dynamically allocate a first set of processors from a plurality of processors to a first intake layer to obtain data from the one or more indexers and a second set of processors from the plurality of processors to a second intake layer to obtain data from the external data storage system, 
second instructions for the one or more indexers to communicate first partial results corresponding to the first dataset to a first subset of the first set of processors, 
third instructions directing a second subset of the second set of processors to communicate with the external data storage system to obtain the second dataset from the external data storage system;
fourth instructions directing the second subset of the second set of processors to process the second dataset based on the query processing scheme to obtain second partial results, and 
fifth instructions directing the first subset of the first set of processors and the second subset of the second set of processors to combine the first partial results from the one or more indexers and the second partial results from the external data storage system to obtain results of the query and communicate the results of the query to the one or more processing devices, wherein a quantity of processors for the second subset of the second set of processors is selected based on a determined capability of the external data storage system; and execute the query based on the query processing scheme.


Claim 30 (Amended):
Non-transitory computer readable media comprising computer-executable instructions that, when executed by a computing system, cause the computing system to:
receive a query identifying a set of data to be processed and a manner of processing the set of data, the set of data including a first dataset accessible by one or more indexers of a data intake and query system and a second dataset residing in an external data storage system communicatively coupled to the data intake and query system over a network;
define a query processing scheme for obtaining and processing the set of data, the query processing scheme including: 
first instructions to dynamically allocate a first set of processors from a plurality of processors to a first intake layer to obtain data from the one or more indexers and a second set of processors from the plurality of processors to a second intake layer to obtain data from the external data storage system, 
second instructions for the one or more indexers to communicate first partial results corresponding to the first dataset to a first subset of the first set of processors, 
third instructions directing a second subset of the second set of processors to communicate with the external data storage system to obtain the second dataset from the external data storage system;
fourth instructions directing the second subset of the second set of processors to process the second dataset based on the query processing scheme to obtain second partial results, and 
fifth instructions directing the first subset of the first set of processors and the second subset of the second set of processors to combine the first partial results from the one or more indexers and the second partial results from the external data storage system to obtain results of the query and communicate the results of the query to the computing system, wherein a quantity of processors for the second subset of the second set of processors is selected based on a determined capability of the external data storage system; and execute the query based on the query processing scheme.

Allowable Subject Matter

Claims 1-8, 16-18 and 23-30 submitted on August 11, 2021 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Bitincka and Richards teach accessing local data sources via indexers and separately accessing external data sources by a scheme and combining the obtained query results but the prior arts of record do not specifically suggest the combination of “first instructions to dynamically allocate a first set of processors from a plurality of processors to a first intake layer to obtain data from the one or more indexers and a second set of processors from the plurality of processors to a second intake layer to obtain data from the external data storage system, ” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 28 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 28.
Bitincka and Richards teach accessing local data sources via indexers and separately accessing external data sources by a scheme and combining the obtained query results but the prior arts of record do not specifically suggest the combination of “first instructions to dynamically allocate a first set of processors from a plurality of processors to a first intake layer to obtain data from the one or more indexers and a second set of processors from the plurality of processors to a second intake layer to obtain data from the external data storage system” with all the other limitations recited in the independent claims 28.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 28 is allowed.  

Claim 30 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 30.
Bitincka and Richards teach accessing local data sources via indexers and separately accessing external data sources by a scheme and combining the obtained query results but the prior arts of record do not specifically suggest the combination of “first instructions to dynamically allocate a first set of processors from a plurality of processors to a first intake layer to obtain data from the one or more indexers and a second set of processors from the plurality of processors to a second intake layer to obtain data from the external data storage system” with all the other limitations recited in the independent claims 30.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 30 is allowed.  

The dependent claims 2-8, 16-18 and 23- 27 and 29 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. D./
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164